KAMALA D. HARRIS Attorney General DANIEL G. STONE Deputy Attorney General
THE HONORABLE TONY STRICKLAND, MEMBER OF THE STATE SENATE, has requested an opinion on the following question:
When marriage partners have entered into a premarital agreement specifying that each spouse has no present or future financial interest whatsoever in the income or assets of the other spouse, are the financial interests of one spouse nevertheless attributable to the other spouse for purposes of determining conflicts of interestPGPage 1